DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “It is proposed to provide” should be deleted  in order to using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claims 2-14 are objected to because of the following informalities: 
Claims 2-13 should be amended to recite “ the one or more organic cosolvents” , instead of “ the cosolvent or cosolvents”  for claim consistency . 
Claim 2-5 should be amended to delete “ or all”.  
Claim 9 should be amended to delete “all three” and replace in its place – more--.  
Claim 14 should only recite “ process” or “method” but not both. The terms are synonyms.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
`	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 14-15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites-in-part, “ The… solution … comprising butylal or DPnB and an organic cosolvent, wherein the cosolvent or cosolvents are selected from …” However, the claim as written is indefinite and confusing.  Is the organic cosolvent recited in claim 2 different from the one or more organic cosolvents in claim 1, then there is a lack of antecedent issue regarding “ cosolvents”? Are applicants reciting  the organic cosolvent recited in claim 2 is the same as the one or more organic cosolvents in claim 1, then claim should be amended to recite “ the one or more organic cosolvents”? Appropriate correction is required. 
Claims 3-5 recite “ DBE”.   DBE should be spelled out for the acronym it defines. The claim as written is indefinite and unclear. Appropriate correction is required. 
Claim 7 recites “ DIPB”.   DIPB should be spelled out for the acronym it defines. The claim as written is indefinite and unclear. Appropriate correction is required. 
Claims 3 , 6, and 16 recite the term“ especially” . Claim 4 recites the term “ moreover”. Claims 6 and 14-15 recite the term , “ preferably and/or most preferably and/or more preferably”. The terms, “ especially, moreover, preferably, more preferably and  most preferably ” are indefinite, unclear and vague.  Applicants have failed to address the claims to particularly point out and distinctly claim the invention. The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what applicants’ regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability. The claims includes both a broad and narrower definition, which renders the claims indefinite. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (EP 2040124 A1).
Regarding claims 1-3 and 7, Baumann et al. teach a photopolymer developing solution (alkaline developer; see abstract, claims and examples i.e. developer 4 in Table 6) comprising: Dowanol EPH (trade name of ethylene glycol phenyl ether) and Dowanol DPnB ( trade name dipropylene glycol n-butyl ether). It is further noted that Dowanol EPH (trade name of ethylene glycol phenyl ether) used in developer 4 represents a glycol ether and an alcohol compound.
Also, the language “ for providing a flexographic relief printing plate” is intended use language of the developer. In re Leshin, 125 USPQ 416, 417-418; 277 F2d 197 (CCPA 1960).  Since the alkaline developer of Baumann et al. and the  photopolymer developing solution instant claims are the same, one of ordinary skill in the art would construed the alkaline developer of Baumann et al. is suitable for providing a flexographic printing plate as well. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].
Claim(s) 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Daviot et al. (WO 2012/168485 A1).
Regarding claims 1-13,  Daviot et al. teach a photopolymer developing solution (Formulation Solution; see abstract, claims and  Example 1A and 1 D on page 16) comprising: butylal and/or dipropylene glycol n-butyl (monobutyl) ether and one or more cosolvents.   The cosolvents may also comprise of an alcohol i.e. benzyl alcohol and hydrocarbons ( page 5, line 5-page 11, line 25).
Also, the language “ for providing a flexographic relief printing plate” is intended use language of the developer. In re Leshin, 125 USPQ 416, 417-418; 277 F2d 197 (CCPA 1960).  Since the formulation solution of Daviot et al. and the  photopolymer developing solution instant claims are the same, one of ordinary skill in the art would construed the formulation solution of Daviot et al. is suitable for providing a flexographic printing plate as well. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Sasa et al. (US 5,260,167; see abstract, claims and col. 12, line 58- col. 13, line 13) teach the organic solvent in the developing solution is dipropylene glycol butyl ether and one or more cosolvents that are liquid at room temperature. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722